DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (the species of Figures 1-2) in the reply filed on 3/28/2020 was previously acknowledged.
Claim 3, 4, 11, 12, 16, 17, 21, and 22 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 3/28/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 7, 9, 10, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lines 12-14 of claim 1 state, “wherein said drive bushing may be selectively movable and lockable into at least two locations along a longitudinal variable length along said stem.”  Disclosure; however, is not provided on the drive bushing being “lockable.”  Rather, Applicant 
discloses the drive bushing in the specification filed on 1/24/2019 “having interior threads which pair with the first set of stem threads such that the drive bushing is longitudinally, but not axially, movable relative to the stem” [specification, page 2, line 26 – page 3, line 1], and “having interior threads which pair with the first set of stem threads such that the drive bushing is able to rotatably be moved longitudinally along the stem, and the drive bushing having at least one hole therein for receiving a set screw therein” [specification, page 3, lines 5-9].  Applicant further discloses that the “drive bushing 18 may be knurled to provide a more secure grip, it may also be other than cylindrically shaped so that it (and indeed, any other component of the invention) may be shaped so as to be gripped by tools (i.e., it may have a pair of flattened edges such that it may be held by wrenches, plyers, etc.)” [specification, page 4, lines 22-26], but does not go on to disclose the drive bushing as being “lockable.”  Based on the foregoing, while there is disclosure provided for the drive bushing being selectively movable into at least two locations along a longitudinal variable length along said stem, disclosure does not extend to the drive bushing being “lockable.”  As such, there is no disclosure in the specification filed on 1/24/2019 on the drive bushing being “lockable into at least two locations along a longitudinal variable length along said stem.”   
	With respect to the drawings filed on 1/24/2019, it cannot be determined therefrom that the drive bushing is “lockable.”  That is to say that there is no indication that the interior threads of the drive bushing and the at least one first set of stem threads would render the drive bushing 
	Since neither the specification nor the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed had possession of the claimed invention.”  
Lines 15-17 of claim 6 state, “said drive bushing is securely locked in to place relative to said stem in at least two locations wherein in said locked position, said drive bushing is no longer rotatable relative to said stem.”  Disclosure; however, is not provided on the drive bushing being able to be “securely locked in to place relative to said stem in at least two locations” such that when locked, “said drive bushing is no longer rotatable relative to said stem.”  Rather, Applicant discloses the drive bushing in the specification filed on 1/24/2019 “having interior threads which pair with the first set of stem threads such that the drive bushing is longitudinally, but not axially, movable relative to the stem” [specification, page 2, line 26 – page 3, line 1], and “having interior threads which pair with the first set of stem threads such that the drive bushing is able to rotatably be moved longitudinally along the stem, and the drive bushing having at least one hole therein for receiving a set screw therein” [specification, page 3, lines 5-9].  Applicant further discloses that the “drive bushing 18 may be knurled to provide a more secure grip, it may also be other than cylindrically shaped so that it (and indeed, any other component of the invention) may be shaped so as to be gripped by tools (i.e., it may have a pair of flattened edges such that it may be held by wrenches, plyers, etc.)” [specification, page 4, lines 22-26], but does not go on to 
	With respect to the drawings filed on 1/24/2019, it cannot be determined therefrom that the drive bushing is able to be “securely locked.”  That is to say that there is no indication that the interior threads of the drive bushing and the at least one first set of stem threads would render the drive bushing as being able to be “securely locked in to place relative to said stem in at least two locations” such that when locked, “said drive bushing is no longer rotatable relative to said stem.”  Based on the foregoing, there is no disclosure in the drawings filed on 1/24/2019 on the drive bushing being “securely locked in to place relative to said stem in at least two locations wherein in said locked position, said drive bushing is no longer rotatable relative to said stem.”   
	Since neither the specification nor the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed had possession of the claimed invention.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Patent No. 4,148,593 A) in view of Keightley (U.S. PG Publication No. 2007/0036620 A1).  
Please note that Keightley was cited by Examiner on PTO-892 mailed on 4/16/2020, while Clark was cited by Examiner on the PTO-892 mailed on 4/30/2021.  
Claim 1:  Figure 1 of Clark shows a hole saw arbor comprising a stem (10), the stem (10) having a first end, a second end, and a drive bushing (12).  As to the drive bushing (12), it may be selectively moved to at least two locations along a longitudinal variable length along the stem (10). Regarding the stem (10), it is shown in Figure 1 as having a first set of stem threads (16).  As can be seen in Figure 1, the first set of stem threads (16) receive a correspondingly threaded portion of a first cylindrical saw blade (14) having a threaded opening (70).  Note that the drive bushing (12) works against a surface of the first cylindrical saw blade (14).   
Figure 1 further shows a drill shank portion (18) of the stem (10) that is sized and shaped to be fit into a power tool.  Please note Clark’s disclosure of three longitudinal grooves (19) for engagement by jaws of a chuck [column 1, lines 49-53], and how hole saw arbors of this type are generally driven by a conventional electric drill equipped with a “Jacobs” three jaw chuck [column 1, lines 33-37].  Also note that Figure 1 shows that the three longitudinal grooves (19) are formed on said drill shank portion (18), and further shows the hole saw arbor as comprising a pilot drill (22).  
	With regards to the drive bushing (12), Figure 1 shows it as having a hole formed therein for insertion of a set screw (60).  Regarding the set screw (60), it urges a ball detent (54) via a spring (64).  Regarding the ball detent (54), it interfaces with either a given groove (44) within 
Note that said drive bushing (12) is rotatably received by the stem (10).  This is to ensure the ball detent (54) aligns with the given groove (44) corresponding to the upper set of grooves (44) or with the given groove (46) corresponding to the lower set of grooves (46).  If the drive bushing (12) was not rotatably received by the stem (10) so as to ensure that the ball detent (54) was in proper alignment, then the ball detent (54) could abut against a space between circumferentially adjacent grooves (44, 46), for example.  If the ball detent (54) was to abut against the space between circumferentially adjacent grooves, then axial sliding movement of the drive bushing (12) would not be prevented.  Figure 1 has been annotated and provided on the next page to show examples of the space between circumferentially adjacent grooves (44, 46) that Examiner just described.  

    PNG
    media_image1.png
    701
    793
    media_image1.png
    Greyscale

	Clark; however, does not provide disclosure upon the hole saw arbor having “a second cylindrical saw blade.”
	Figures 3-6 of Keightley though, show the boss (10) of a stem.  Said boss (10) is shown as having a threaded member (12) that includes each of a first set of stem threads (14) and a second set of stem threads (16), which are provided adjacent the first set of stem threads (14).  Figure 2 of Keightley shows the boss (10) as being an element of a hole saw arbor.  Figure 2 further shows the first set of stem threads (14) having attached thereto a first cylindrical hole saw blade (18), and the second set of stem threads (16) having attached thereto a second cylindrical hole saw blade (20).  Please note that the second set of stem threads (16) is shown in at least Figures 3 and 5 as having a central aperture (47) for allowing a pilot drill to extend there through [paragraph 0039].  Note that the second cylindrical hole saw blade (20) has a greater length but a smaller diameter as compared 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the hole saw arbor of Clark with the second sets of stem threads (16) and the second cylindrical hole saw blade (20) of Keightley, so as to provide the hole saw arbor of Clark with the ability to enlarge, for example, an existing hole when the pilot drill (22) of Clark is too small to interface with the existing hole that is to be enlarged.  In making this modification, the second sets of stem threads (16) of Keightley will extend outward from the first set of stem threads (16) of Clark’s stem (10).  Examiner reiterates that Keightley provided disclosure on the second sets of stem threads (16) having a central aperture (47) for allowing a pilot drill to extend there through.  As such, the modified hole saw arbor of Clark would still be able to receive therein the pilot drill (22), noting that the pilot drill (22) will extend through each of the first set of stem threads (16) and the newly-integrated second set of stem threads (16).  

Claim 9:  As was described above in the rejection of claim 1, the modified hole saw arbor of Clark includes the second set of stem threads (16) of Keightley.  Examiner reiterates that the 

Claim 10:  According to Clark, the stem (10) of the hole saw arbor comprises an axial bore in which the pilot drill (22) is received [column 1, lines 54-58].  The stem (10) also has a slot formed therein.  While the slot cannot be seen in Figure 1 of Clark, it is the opening in which a set screw (24) is received.  (Said set screw (24) can be seen in Figure 1).  Regarding the slot, it allows at least a portion of the set screw (24) to extend into the axial bore for impacting the pilot drill (22).  Note that Clark advises that the pilot drill can be secured within the axial bore by said set screw (24) [column 1, lines 54-58].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Patent No. 4,148,593 A) in view of Keightley (U.S. PG Publication No. 2007/0036620 A1), and further in view of Bittern (U.S. Patent No. 3,837,759 A).   
Claim 2:  Per Clark, the stem (10) of the hole saw arbor comprises an axial bore in which the pilot drill (22) is received [column 1, lines 54-58].  Clark though, does not provide disclosure on the axial bore extending through the stem (10) “from said first end to said second end.”  
	Figure 1 of Bittern though, shows a hole saw arbor having a stem (10) through which an axial bore (16) (see Figure 1) extends from a first end to a second end of said stem (10).  Please note that the axial bore (16) extends along the length of the stem (10) for receiving a pilot drill that is secured within the axial bore (16) by a set screw (18) [column 2, lines 18-23].  By 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the axial bore of the stem (10) of Clark such that it extends along the length of the stem (10) from the first end to the second end of said stem (10) in accordance with the disclosure of Bittern, so as to provide more flexibility as to where the pilot drill (22) can be positioned within the axial bore and to further provide the advantage of being able to receive pilot drills of greater length within the axial bore than would have otherwise have been possible.  

Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive. 
With respect to claim 1 and the prior art, Applicant argues the following:
Claim 1 is amended herein to include recitations dictating that the drive bushing “selectively movable and lockable into at least two locations along a longitudinal variable length along said stem”.  Applicant submits that the combination of Clark and Keightley fail to teach each and every recitation of currently amended independent claim 1. In particular, Applicant notes that Applicant’s drive bushing must be movable and lockable into at least two locations. Applicant submits that neither Clark nor Keightley teach such a feature/recitation and that claim 1 is allowable over the combination for at least this reason. No new matter has been added.



Figure 1 of Clark shows the drive bushing (12) as having a hole formed therein for insertion of a set screw (60).  As to the set screw (60), it urges a ball detent (54) via a spring (64).  Regarding the ball detent (54), it interfaces with either a given groove (44) within an upper set of grooves (44), or with a given groove (46) within a lower set of grooves (46).  That is to say that depending upon the location along the longitudinal variable length along said stem (10) that the drive bushing (12) is moved to, the ball detent (54) will interface with either a given groove (44) corresponding to the upper set of grooves (44) or with a given groove (46) corresponding to the lower set of grooves (46).  When the ball detent (54) interfaces with the given groove (44) corresponding to the upper set of grooves (44), the drive bushing (12) is locked in a location along the longitudinal variable length along said stem (10), and when the ball detent (54) interfaces with the given groove (46) corresponding to the lower set of grooves (46), the drive bushing (12) is locked in another location along the longitudinal variable length along said stem (10).  Please be advised that when ball detent (54) doesn’t interface with either the upper set (44) or the lower set of grooves (46), the drive bushing is selectively movable, e.g. into at least two locations, along the longitudinal variable length along said stem (10).  Thus, the drive bushing (12) is indeed “selectively movable and lockable into at least two locations along a longitudinal variable length along said stem”.  Based on the foregoing, Applicant’s argument is not persuasive.
Applicant’s arguments with respect to claims 6, 7, and 13-15 have been considered but are moot.  This is because in light of the amendments to claim 6 filed on 11/1/2021, the 
Applicant’s arguments with respect to claims 8 and 18-20 have been considered but are moot.  This because the amendments to claim 8 have overcome the previously applied art (Depres – U.S. Patent No. 6,341,925 B1; Bittern – U.S. Patent No. 3,837,759 A in view of Lindgren – U.S. Patent No. 1,596,197 A).
                                                                                                                                                             Allowable Subject Matter
Claims 8 and 18-20 are allowed.
Please note that claims 21 and 22, which depend either directly or indirectly on claim 8, will be rejoined at the time that the case is in condition for allowance.  
Comment Regarding Non-Indication of Allowable Subject Matter
A thorough search has been conducted re the elected invention/claims. That being said, though no art rejections are considered to presently apply to claims 6, 7, and 13-15, no indication regarding the allowability of the subject matter of elected claims 6, 7, and 13-15 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a), set forth above, particularly given that is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 USC 112(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL VITALE/Examiner, Art Unit 3722                  
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722